DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 01/05/2021.  The arguments set forth are addressed herein below.  Claims 1-2, 4-17, and 19-21 remain pending, Claim 21 has been newly added, and Claims 3 and 18 have been currently canceled.  Currently, Claims 1, 4, 7, 8, 9, 11, and 15 have been amended.  No new matter appears to have been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 15-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,453,299.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced US Patent and are claiming common subject matter, as follows: the instant application claims encompass a method for determining, by a processor of an electronic gaming machine, a game state of a wagering game displayed by the electronic gaming machine; and storing, on a server system communicatively coupled to the electronic gaming machine, the game state of the wagering game in association with a 
Claims 16-7 and 19-20 are not patentably distinct from at least claim 1 in the referenced US Patent because the referenced US Patent claims are inclusive of the features recited in the instant claims (see at least limitations 2-5 and 7 of the referenced US Patent claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 4-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tarantino (US 2008/0090650 A1) (henceforth, “Tarantino”) in view of Luciano, Jr. (US 6811486) (henceforth, “Luciano”).
Regarding claim 15, Tarantino teaches a method comprising:
determining, by a processor of an electronic gaming machine, a game state of a wagering game displayed by the electronic gaming machine (e.g., identifying game state information in Para. 27);
determining, by the processor, session information (e.g., when a game is requested to be paused or saved further information is determined, besides game state information, such as, scores and other pertinent data in Para. 159-160);
storing, on a server system communicatively coupled to the electronic gaming machine, the game state of the wagering game and the session information in association with a 
But Tarantino, although teaching a remote server storing game state and other pertinent data for use in restoring gameplay (See Para. 159-160), fails to explicitly disclose a unique session identifier.
However, Luciano teaches an analogous gaming machine system for maintaining a player’s game play state with Tarantino, wherein Luciano describes a backend database recording a game state along with a unique identifier, such as a machine ID or time stamp (i.e., a unique session identifier in Col. 6 Lines 51-57, Col. 7 Lines 9-14, Col. 9 Lines 7-11, and Col. 10 Lines 35-43).
Therefore Tarantino and Luciano are analogous art because they teach similar casino systems for use with maintaining game states.  It would have been obvious to one of ordinary skill in the art to combine Tarantino and Luciano because one would be motivated to provide more involved, longer-term and related game plays spanning more than one game session and more than one game, thus increasing gameplay and casino revenue, as taught by Luciano.  All the claimed elements were known in the prior art and one skilled in the art could have provided a method and/or a machine using a unique session identifier with no change in their respective functions, and the 
Regarding claim 1, Tarantino teaches an electronic gaming machine comprising:
a memory device (e.g., the computer program 601 executes from the random access memory 605 of the microprocessor-controlled computer 103 in the computer-controlled slot machine 101 in Para. 49); and
a processor (e.g., the computer program 601 executes from the random access memory 605 of the microprocessor-controlled computer 103 in the computer-controlled slot machine 101 in Para. 49) configured to execute instructions stored on the memory device, which when executed, cause the processor to at least:
present a wagering game (e.g., a display for player input and game display in Para. 30);
determine a game state of the wagering game, the game state being one of a plurality of possible game states of the wagering game (e.g., displays game information in various ways, depending upon game state, as the game progresses to reflect predetermined amounts to be paid for achieving scoring combinations at different stages of game play (i.e., game states), and the display includes a text message box for informing players of game states in Para. 39 and Para. 42);
determine a game state identifier associated with the game state (e.g., game state information in Para. 26-27);
register the game state identifier with a player account of a player of the wagering game to enable restoration of the wagering game to the game state using the player account (e.g., game state information is stored remotely at a server and the game state information may be identified or accessed using access information, such as player issued identifying information, like a player card (i.e., a player account) in Para. 27 and Para. 125);
determining, by the processor, session information (e.g., when a game is requested to be paused or saved further information is determined, besides game state information, such as, scores and other pertinent data in Para. 159-160); and 
register the session information with the player account of a player of the wagering game to enable restoration of the wagering game to the game state using the player account (e.g., game state information is stored remotely at a server and the game state information may be identified or accessed using access information, such as player issued identifying information, like a player card (i.e., a player account) in Para. 27 and Para. 125 and scores and other pertinent data (i.e., session information) are also stored in Para. 159-160).

However, Luciano teaches an analogous gaming machine system for maintaining a player’s game play state with Tarantino, wherein Luciano describes a backend database recording a game state along with a unique identifier, such as a machine ID or time stamp (i.e., a unique session identifier in Col. 6 Lines 51-57, Col. 7 Lines 9-14, Col. 9 Lines 7-11, and Col. 10 Lines 35-43).
Therefore Tarantino and Luciano are analogous art because they teach similar casino systems for use with maintaining game states.  It would have been obvious to one of ordinary skill in the art to combine Tarantino and Luciano because one would be motivated to provide more involved, longer-term and related game plays spanning more than one game session and more than one game, thus increasing gameplay and casino revenue, as taught by Luciano.  All the claimed elements were known in the prior art and one skilled in the art could have provided a method and/or a machine using a unique session identifier with no change in their respective functions, and the combination would have yielded predictable results.
Regarding claims 8 and 2, 6, 19, and 20, Tarantino teaches an electronic gaming machine comprising:
a user interface (e.g., a touch-sensitive display 115 for player input and game display in Para. 30);
a memory device (the computer program 601 executes from the random access memory 605 of the microprocessor-controlled 
a processor (e.g., the computer program 601 executes from the random access memory 605 of the microprocessor-controlled computer 103 in the computer-controlled slot machine 101 in Para. 49) configured to execute instructions stored on the memory device, which when executed, cause the processor to at least:
receive, via the user interface and from a player, a request to restore a wagering game capable of presentation by the electronic gaming machine to a previous game state (e.g., a touch-sensitive save –restore button allows a player to save or restore a game in Para. 41);
receive, via the user interface, data identifying a player account of the player (e.g., the game state information may be identified or accessed using access information, such as player issued identifying information in Para. 27);
in response to receiving the request to restore the wagering game and the data identifying the player account, (i) retrieve a game state identifier stored in association with the player account, the game state identifier identifying the previous game state, and (ii) retrieve a session information stored in association with the player account (e.g., when the player later 
display the wagering game in the previous game state, whereby the player is enabled to continue play of the wagering game from the previous game state (e.g., when the player later provides or inputs this identifying information, the associated saved game state information is identified and the game is resumed on whatever gaming machine the player has provided the identifying information in Para. 27).
But Tarantino, although teaching a remote server storing game state and other pertinent data for use in restoring gameplay (See Para. 159-160), fails to explicitly disclose a unique session identifier.
However, Luciano teaches an analogous gaming machine system for maintaining a player’s game play state with Tarantino, wherein Luciano describes a backend database recording a game state along with a unique identifier, such as a machine ID or time stamp (i.e., a unique session identifier in Col. 6 Lines 51-57, Col. 7 Lines 9-14, Col. 9 Lines 7-11, and Col. 10 Lines 35-43).
Therefore Tarantino and Luciano are analogous art because they teach similar 
Regarding claim 4, Tarantino further teaches request the session identifier from a server system communicatively coupled to the electronic gaming machine; and receive the session identifier from the server system (e.g., transfer scores (i.e., a session identifier) and game states in Para. 27, Para. 62, and Para. 159).
Regarding claim 5, Tarantino further teaches issue the game state identifier to the player as at least one of i) a printed ticket (e.g., identifying information is issued to a player on a printed voucher in Para. 28), wherein restoration of the wagering game is enabled via any of the player account or the printed ticket (Para. 27-28).
Regarding claim 7, Tarantino further teaches retrieve the session identifier that is also registered with the player account; and restore the wagering game to the game state in response to receiving the request and based upon both of i) the retrieved game state identifier and ii) the retrieved session identifier (e.g., storing and transferring game states and scores (i.e., a session identifier) in Para. 27, Para. 62, and Para. 159).
Regarding claim 16, Tarantino further teaches restoration of the wagering game to the game state is enabled using the game state stored in association with the player 
Regarding claim 17, Tarantino further teaches determining, by the processor, a game state identifier associated with the game state, the game state identifier being one of a plurality of possible game state identifiers, each game state identifier of the plurality of possible game state identifiers associated with a respective game state of a plurality of possible game states; and storing the game state identifier in association with the player account on the server system (e.g., displays game information in various ways, depending upon game state, as the game progresses to reflect predetermined amounts to be paid for achieving scoring combinations at different stages of game play (i.e., game states), and the display includes a text message box for informing players of game states in Para. 39 and Para. 42 and game state information is stored remotely at a server and the game state information may be identified or accessed using access information, such as player issued identifying information, like a player card (i.e., a player account) in Para. 27 and Para. 125).
Regarding claim 9, Tarantino as modified by Luciano further teaches verify that the session identifier is valid; and display the wagering game in the previous game state in response to verifying that the session identifier is valid (e.g., transfer scores (i.e., a session identifier) and game states, wherein the proper game state and score has to be saved in order to resume game play from a previous session in Para. 27, Para. 62, and 
Regarding claim 10, Tarantino further teaches remove the session identifier from a database of valid session identifiers in response to verifying that the session identifier is valid and displaying the wagering game in the previous game state, whereby the session identifier is prevented from subsequently being used to restore the wagering game to the previous game state (e.g., e.g., storing and transferring game states and scores (i.e., a session identifier) wherein scores will change and/or update when game play is resumed, thus a new score and game state would be required when saving game play in Para. 27, Para. 62, and Para. 159).
Regarding claim 11, Tarantino as modified by Luciano teaches verify that the session identifier has not been used to restore the wagering game to the previous game state greater than a predefined number of times; and display the wagering game in the previous game state in response to the verification (e.g., transfer scores (i.e., a session identifier) and game states, wherein the proper game state and score has to be saved in order to resume game play from a previous session in Para. 27, Para. 62, and Para. 159-160 and Luciano – unique identifier including a time stamp and expiration date in Col. 6 Lines 51-57, Col. 7 Lines 9-14, Col. 9 Lines 7-11, and Col. 10 Lines 35-43).
Regarding claim 12, Tarantino further teaches receive a request to enable restoration of the wagering game to a current game state different from the previous game state; and determine the current game state of the wagering game in response to the request to enable restoration of the wagering game (e.g., a touch-sensitive save –restore button allows a player to save or restore a game in Para. 41 and when the 
Regarding claim 13, Tarantino further teaches determine a game state identifier associated with the current game state; and register the game state identifier associated with the current game state with the player account of the player to enable restoration of the wagering game to the current game state using the player account (e.g., displays game information in various ways, depending upon game state, as the game progresses to reflect predetermined amounts to be paid for achieving scoring combinations at different stages of game play (i.e., game states), and the display includes a text message box for informing players of game states and game state information is stored remotely at a server and the game state information may be identified or accessed using access information, such as player issued identifying information, like a player card (i.e., a player account) in Para. 27, Para. 39, Para. 42, and Para. 125).
Regarding claim 14, Tarantino further teaches store the game state identifier associated with the current game state to a memory device of a player tracking server, wherein the wagering game is capable of restoration on any electronic gaming machine that is communicatively coupled to the player tracking server (e.g., the game state information is stored remotely, such as at a central server with connectivity to the gaming machine and the game state information may be identified or accessed using access information, such as player issued identifying information (i.e., a player card such as player tracking) in Para. 27, Para. 5, Para. 90, and Para. 125).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see response, filed 01/05/2021, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The corresponding 35 USC 101 rejection to claims 1-2, 4-17, and 19-20 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claims 1-2, 4-17, and 19-20 have been considered but are moot in view of the new ground(s) of rejection.  A secondary reference (Luciano) has been applied to claims 1-2, 4-17, and 19-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.